SECOND DIVISION
                                 MILLER, P. J.,
                            RICKMAN and REESE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                      March 9, 2020




In the Court of Appeals of Georgia
 A19A1981. MILANI v. IRWIN et al.

      MILLER, Presiding Judge.

      Kathleen Irwin and Benjamin Seibel (“the Petitioners”), owners of real

property in the Echo Lake subdivision, alleged that fellow subdivision property

owner, Fred Milani, illegally cut down a large number of trees in the subdivision.

Milani seeks review of the superior court’s order granting the Petitioners’ combined

motion to sustain the writ of certiorari. Milani argues that (1) the Petitioners’ appeal

to the DeKalb County Zoning Board (“the Board”) was untimely; (2) the Petitioners

lacked standing to appeal to the Board; (3) the Petitioners lacked standing to petition

for writ of certiorari in the superior court for failure to meet the zoning ordinance

requirements; (4) the Petitioners lacked standing to petition for writ of certiorari
because the Board’s answer was not timely filed; and (5) the superior court erred by

sustaining the petition for certiorari. For the reasons that follow, we affirm.

         “The scope of review of the superior court is limited to all errors of law and

determination as to whether the judgment or ruling below was sustained by

substantial evidence. The substantial-evidence standard is effectively the same as the

any-evidence standard.” (Citations and punctuation omitted.) City of Dunwoody v.

Discovery Practice Mgmt., 338 Ga. App. 135, 138 (2) (789 SE2d 386) (2016). “In the

appellate courts, the standard of review is whether there is any evidence supporting

the decision of the local governing body, not whether there is any evidence

supporting the decision of the superior court.” (Citation and punctuation omitted.)

Jackson County v. Earth Resources, Inc., 280 Ga. 389, 391 (627 SE2d 569) (2006).

         So viewed, the record shows that Milani, through his development company,

acquired Lot 13 within the Echo Lake subdivision in an unincorporated portion of

DeKalb County.1 Kathleen Irwin and Benjamin Seibel (collectively, the “Petitioners”)

own parcels of real property within the same subdivision. In 2011, Milani obtained

permits to demolish the then-existing structure on Lot 13 to build a much larger


    1
        The Corrective Executor’s Deed is what is included in the record on appeal.


                                            2
  residence. At the same time, Milani began clearing Lot 13, removing several trees

  within the footprint of the new construction.

          In January 2012, Milani submitted plans to the County to build a new residence

  on Lot 13. Those plans showed approximately 80 trees on Lot 13 within the 75-foot

  County Buffer as of January 2012. In February 2012, the County gave “conditional”

  approval of a tree protection plan for construction of the new home, but that plan did

  not permit removal of any trees within the 75-foot County Buffer, as this would

  violate provisions of the DeKalb County Code.2

          Between November 2012 and August 2015, Milani removed dozens of trees

  on Lot 13 from the flood plain and inner 50 feet of the County Buffer, in violation of

  DeKalb County Code §§ 14-44.1 (b) (1), 14.44.4 (d), and 14-39 (g) (10). Several of

  the trees were within the 25-foot State Buffer. Milani, however, did not obtain a

  stream buffer variance from the Georgia Environmental Protection Division (“EPD”)

  until March 10, 2016.




      2
       On March 8, 3012, the County granted Milani a ten-foot stream buffer variance,
pursuant to Code § 14-44.1 (b) (6) (b), to encroach 10 feet into the outer portion of the
County Buffer for “slope grading,” but not within the remaining inner 65 feet of the
County Buffer.

                                             3
        In April 2015, the County Planning Director, Andrew Baker, notified Milani

that the tree removal from within the County Buffer was illegal. Baker also requested

that Milani submit a “Tree Planting Plan” within 15 days to restore the County

Buffer. In February 2016, the County served Milani with a citation for “failure to

submit tree planting plan.” Milani did not submit a tree planting plan until March 29,

2016.

        In May 2016, Milani applied for a development permit to restore the County

Buffer and construct an approximately 350-foot long gabion basket wall (the

“seawall”) on Lot 13 on Echo Lake’s shoreline. The County initially denied Milani’s

application for a development permit on August 23, 2016, but it later deemed the

application to be acceptable on October 13, 2016, and also concluded that Milani did

not need a building permit for the seawall because retaining walls of no more than

four feet in height were exempt from the County’s permit ordinances.

        On November 8, 2016, the Petitioners appealed Baker’s decision to the Board,

and the Board affirmed the decision with regards to both the tree replanting plan and

the seawall. In denying the Petitioners’ appeal, however, the Board mandated that

Milani’s construction of the seawall could not encroach upon the County 50-foot

stream buffer.

                                          4
          On March 10, 2017, the Petitioners filed a verified petition for a writ of

  certiorari in superior court3 against Baker, the Board, and DeKalb County

  (collectively, the “County Defendants”), challenging the sufficiency of the replanting

  plan and the Board’s determination that the seawall did not require a building permit.

  On the same day, the superior court clerk ordered DeKalb County and the Board to

  send all of the documents that related to the petition within 30 days after the service

  of the writ.

          The County Defendants subsequently filed a motion to dismiss the Petitioners’

  petition, arguing that the Petitioners failed to ensure that the Board’s answer was

  timely filed with the clerk in accordance with OCGA § 5-4-7. The superior court

  denied the County Defendants’ motion to dismiss the Petitioners’ certiorari petition,

  concluding that the Petitioners acted with sufficient diligence in requesting the Board

  to file the answer, and the superior court granted the Petitioners’ motion to perfect the

  Board’s answer.

          Meanwhile, in a separate action, Milani filed a petition for mandamus and

  declaratory relief against the Petitioners and the Board. After intervening in the

      3
        The Petitioners also sought mandamus and declaratory relief but later abandoned
those claims.


                                             5
Petitioners’ action, Milani petitioned for declaratory relief, arguing that the Board

lacked jurisdiction over the Petitioner’s appeal because it was untimely under DeKalb

Code Section 27-7.5.2 (B), that the Petitioners did not have standing to appeal the

Board’s decision because they were not “aggrieved persons,” and that the Board

lacked authority to impose the condition that Milani could not encroach upon the

County buffer.

      Milani also intervened in the Petitioners’ action and filed a motion to dismiss

their petition, arguing that the Petitioners’ appeal to the Board was untimely and that

they did not have standing. The superior court entered an order denying Milani’s

motion to dismiss, ruling that the Petitioners had standing to appeal before the Board

because the Petitioners had easement rights to use Echo Lake, which is adjacent to

Milani’s lot. The superior court also ruled that Petitioner Irwin, as a riparian owner

directly across from Milani’s lot, had a special interest in protecting the views and

historic character of Echo Lake.

      The superior court entered a final order granting the Petitioners’ motion to

sustain their writ of certiorari based on the determination that the Board erred in

approving the disputed tree replanting plan under the applicable provisions of the

DeKalb County code. The superior court further dismissed Milani’s action,

                                          6
  concluding that the compromise condition placed by the Board on his construction

  of the seawall — that the construction not have the effect of eliminating the County

  Buffer — was lawful.4 The superior court ordered the County Defendants and Milani

  to jointly submit a revised tree planting scheme in compliance with the Tree

  Protection Ordinance (“TPO”) within 30 days of the order. Milani filed an application

  for discretionary appeal, and we granted the application.5

           1. First, Milani argues that the Petitioners’ appeal to the Board was untimely

  because the Petitioners did not file their application for appeal within 15 days of the

  Board’s action. We disagree.6



      4
          Milani does not challenge this ruling by the superior court in this appeal.

      5
        The County Defendants also filed an application for discretionary review, but they
did not file a notice of appeal. Therefore, they are not parties to this appeal.

      6
         We disagree with the Petitioners’ claim that this Court should decline to address
this enumeration of error due to Milani’s failure to file a certified copy of Section 277-5.2
in case No. 17-CV-3176. See Monterey Community Council v. DeKalb County Planning
Comm., 281 Ga. App. 873, 875 (1) (637 SE2d 488) (2006) (“County ordinances must be
alleged and proved by production of the original or of a properly certified copy.”) (citation
omitted). Milani did file a certified copy of the ordinance in the related case, 17-CV-3115,
and that case was also before the superior court below and ruled upon in the order at issue
in this appeal. Accordingly, we will address this enumeration of error.


                                              7
      DeKalb County Code Section 27-7-5.2 (B) states that

      [a]ppeals of decisions of administrative officials may be filed by (1) any
      person aggrieved by; (2) any elected member of the DeKalb County
      Governing Authority affected by; or (3) an owner of property within two
      hundred fifty (250) feet of the nearest property line of the property that
      is the subject of any final order, requirement, or decision of an
      administrative official, based on or made in the enforcement of this
      zoning ordinance, or as otherwise authorized by local law or the Code
      of DeKalb County as Revised 1988 by filing with the secretary of the
      zoning board of appeals an application for appeal, specifying the
      grounds thereof, within fifteen (15) days after the action was taken by
      the official that is the subject of the appeal.




      Here, the record shows that Milani’s development permit application was

initially denied on August 23, 2016. Milani appealed the denial of his application on

September 7, 2016. On October 13, 2016, the denial of Milani’s application was

revised to include certain concessions, which were the subject of the Petitioners’

appeal. The revised denial also advised that a hearing would be held on the following

day and that Baker intended to request a deferral to allow the parties additional time

to review new information. At the hearing on the following day, Baker requested and

was granted a 30-day deferral (until November 9, 2016) to review new information.


                                           8
  On November 8, 2016, the Petitioners filed their appeal to the Board. Baker finally

  disposed of Milani’s appeal on November 9, 2016.

          Accordingly, we conclude that Baker’s revised denial of Milani’s development

  permit application on October 13, 2016, was an inherently tentative and non-final

  decision such that the Petitioners would not have been required to file their

  application for appeal within 15 days of that decision.7 See Quarters Decatur, LLC

  v. City of Decatur, 347 Ga. App. 723, 728 (3) (820 SE2d 741) (2018) (holding that

  the city’s letter to the plaintiff was not a final decision for purposes of appealing to

  the zoning board where the letter indicated that further review of its decision was

  necessary). Therefore, Milani’s claim that the Petitioners’ appeal was untimely for

  failing to appeal within 15 days of the Board’s October 13, 2016 decision fails.

          2. Next, Milani argues that the Petitioners were not “aggrieved persons” and

  therefore could not appeal to the Board. We disagree.

          As stated above, DeKalb County Code Section 27-7-5.2 provides that

      7
         We note that the Board determined that the Petitioners’ appeal was timely and that
it would address the merits of the appeal. See Clayton County Bd. of Ed. v. Burnedetta
Wilmer, 325 Ga. App. 637, 646 (1) (b) (753 SE2d 459) (2014) (holding that the state board
was not deprived of jurisdiction over the teachers’ appeal where the appeal was premature
but the board did not move to dismiss the appeal on the basis of prematurity and insisted
that it had jurisdiction to hear the merits of the appeal).


                                             9
      [a]ppeals of decisions of administrative officials may be filed by (1) any
      person aggrieved by; (2) any elected member of the DeKalb County
      Governing Authority affected by; or (3) an owner of property within two
      hundred fifty (250) feet of the nearest property line of the property that
      is the subject of any final order, requirement, or decision of an
      administrative official. . . .


Section 14-1 defines an “aggrieved person(s)” as “a person(s) whose property is the

subject of the action appealed from or a person who has a substantial interest in the

action appealed from that is in danger of suffering special damage or injury not

common to all property owners similarly situated.” The Supreme Court of Georgia

has held that adjacency is not a requirement for standing. Miller v. Fulton County,

258 Ga. 882, 883 (2) (375 SE2d 864) (1989). Indeed, property owners “who will bear

the brunt of the changed conditions” have been held to have a substantial interest in

the action. DeKalb County v. Wapensky, 253 Ga. 47, 49 (1) (315 SE2d 873) (1984).



      Here, Milani is correct that the Petitioners do not allege that they are elected

officials for purposes of Section 27-7-5.2. Additionally, there is evidence in the

record that neither Petitioner Irwin nor Petitioner Seibel owned property within 250

feet of Milani’s lot. There is evidence in the record, however, to support the Board’s


                                         10
  determination that the Petitioners satisfied the requirements of Section 27-7-5.2 to

  proceed with their appeal because Petitioner Irwin demonstrated that she is an

  “aggrieved person” under Section 27-7-5.2. Irwin’s lot is situated directly across from

  Milani’s lot and therefore suffers a “visual intrusion” of facing Milani’s bare cut lot

  uncommon to the other residents in the subdivision. See cf. United States v. Students

  Challenging Regulatory Agency Procedures (SCRAP), 412 U.S. 669, 686-690 (93

  Sct 2405, 37 LE2d 560) (1973) (stating that “[a]esthetic and environmental well-

  being, like economic well-being, are important ingredients of the quality of life in our

  society,” and concluding that the plaintiffs had standing where they alleged aesthetic

  injuries). Thus, Irwin has demonstrated that she has a particular and individualized

  concrete injury uncommon to the other property owners in the subdivision such that

  she would be “aggrieved” by the Board’s decision regarding Milani’s tree planting

  plan. Accordingly, Milani’s claim that the Petitioners lacked standing on this basis

  fails.8

      8
          Because Irwin had standing to appeal to the Board, it is unnecessary to address
whether Seibel had standing to appeal. See Ga. Latino Alliance for Human Rights v.
Governor of Ga., 691 F3d 1250, 1258 (11th Cir. 2012) (“To hear the case, we must find
that at least one plaintiff has standing to raise each claim.”) (citation omitted). We also do
not address the Petitioners’ standing to challenge the portion of the Board’s decision
regarding the seawall because the Petitioners abandoned that claim below.


                                             11
          3. Milani further argues that the Petitioners lacked standing to petition for writ

  of certiorari to the superior court. For the reasons stated in Division 1, we reject this

  claim of error.

          4. Next, Milani argues that the superior court erred by failing to dismiss the

  petition for writ of certiorari because the Board failed to file its answer within 30 days

  of service of the writ as required by OCGA § 5-4-7. We disagree.9

          OCGA § 5-4-7 provides

          The answer to the writ of certiorari shall be filed in the clerk’s office
          within 30 days after service thereof on the respondent unless further
          time is granted by the superior court. A copy of the answer shall be
          mailed or delivered to the petitioner by the respondent or by the clerk of
          the superior court. Failure to perfect service shall be grounds for
          continuance but shall not otherwise affect the validity of the
          proceedings.


  Thus, under OCGA § 5-4-7, a trial court is vested with authority to grant an extension

  of time in which to file an answer. Id.


      9
        We reject the Petitioners’ claim that Milani failed to preserve this issue for
appellate review. “We are aware of no law . . . holding that a party may not challenge on
appeal a ruling of the trial court unless he can show that he, rather than some other party,
provoked the ruling by affirmatively raising the issue in the trial court.” Sherman v. Dev.
Auth. of Fulton County, 320 Ga. App. 689, 695-696 (4) (740 SE2d 663) (2013).


                                              12
      Here, the Petitioners served the Board with the petition on March 14, 2017, and

therefore the answer was due to be filed by April 13, 2017. Due to alleged technical

difficulties with the electronic filing system, the Board was unable to file the answer

by the April 13, 2017 deadline. The trial court subsequently entered an order

permitting the Board to file its answer on May 9, 2017. Milani does not put forth any

argument to show how the trial court was without authority to grant the extension of

time for the Board to file its answer, or explain how the trial court abused its

discretion in allowing the Board to file its answer outside of the 30-day period in

OCGA § 5-4-7. Accordingly, the superior court did not err in allowing the Board to

file its answer outside of the 30-day period contained in OCGA § 5-4-7.

      5. Lastly, Milani argues that the superior court’s decision sustaining the

petition for certiorari is unsupported by the record. We disagree because the

replanting plan approved by the Board did not comply with the DeKalb County Code.

      Section 14-39 (p) (2) mandates that “[a]ny trees eight (8) inches (DBH) and

over which have been removed in violation of this section shall be replaced by the

violator with four-inch caliper replacement trees equal to the unit value of the trees

removed.” (Emphasis supplied). Here, Milani removed approximately 59 trees from

his lot between 2012 and 2016. Approximately 34 of these trees were eight inches

                                          13
  DBH10 or greater in size and were within the State and County Buffer. The tree

  replanting plan approved by the Board, however, consisted of replanting only 42 trees

  on Milani’s lot, and out of these trees, approximately six trees are four-inch caliber

  or greater. Consequently, we conclude that the Board erred by approving Milani’s

  tree replanting plan under Section 14-39 (p) (2). Although Milani references certain

  arguments made by Baker during a hearing in which Baker opined that he called for

  “more trees” to be replanted and that the tree planting plan was revised, Milani fails

  to cite to portions of the record demonstrating that the decision had been revised to

  comply with the DeKalb County Code. “The burden is upon the party alleging error

  to show it affirmatively in the record.” (Citation and punctuation omitted.) Guilford

  v. Marriott Intl., Inc., 296 Ga. App. 503, 504 (675 SE2d 247) (2009). Accordingly,

  because the Board’s decision did not comply with the relevant county ordinance, the

  trial court did not err by sustaining the Petitioners’ petition for writ of certiorari.

           Judgment affirmed. Rickman and Reese, JJ., concur.




      10
        DBH (diameter at breast height) “means the diameter of a tree trunk measured in
inches at a height of four and one-half (4 ½) feet above the ground.”


                                             14